—Judgment, Criminal Division of the Supreme Court, Bronx County (Peter J. Benitez, J.), rendered August 16, 2006, convicting defendant, after a nonjury trial, of attempted assault in the third degree and harassment in the second degree, and sentencing him to an aggregate term of 90 days, unanimously reversed, on the law, and the misdemeanor information dismissed.
*556For the reasons stated in People v Correa (70 AD3d 532 [2010] [decided simultaneously herewith]), the judgment should be reversed and the misdemeanor information dismissed. Concur— Andrias, J.P., Sweeny, McGuire and DeGrasse, JJ.